                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA


Tony Donell McColley,            )
                                 )
                    Petitioner,  )
                                 )                           Civil Action No. 5:19-704-BHH
v.                               )
                                 )                                            ORDER
Warden of FCI Williamsburg,      )
                                 )
                    Respondent.  )
________________________________)

        This matter is before the Court upon Petitioner Tony Donell McColley’s (“Petitioner”

or “McColley”) pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the

matter was referred to a United States Magistrate Judge for initial review.

        On March 28, 2019, Magistrate Judge Kaymani D. West filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss this petition without prejudice and without requiring Respondent to file

an answer or response based on Petitioner’s failure to exhaust his administrative remedies

prior to filing suit and his failure to allege facts showing that the Court should excuse him

from exhausting his administrative remedies. Attached to the Magistrate Judge’s Report

was a notice advising the Petitioner of his right to file written, specific objections to the

Report within fourteen days of receiving a copy. On April 8, 2019, Petitioner filed objections

to the Report.1

        The Magistrate Judge makes only a recommendation to the Court.                                      The


        1
          Petitioner’s objections actually appear to be some sort of form objections with particular blanks filled
in by Petitioner, and the Court notes that it has received these exact objections in other cases. See, e.g.,
McCullough v. Warden of FCI Williamsburg, Civil Action No. 8:19-630, ECF No. 17.
recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       In his objections, Petitioner argues that, contrary to the Magistrate Judge’s Report,

he has presented facts to show that the exhaustion requirement should be excused in this

case. Importantly, however, Petitioner merely reiterates his claim that the Bureau of

Prisons’ delayed implementation of the First Step Act’s good time credits violates due

process of law and the rules of statutory construction. After review, the Court finds that the

Magistrate Judge thoroughly considered Petitioner’s arguments and that Petitioner’s

objections fail to point to any legal or factual error in the Magistrate Judge’s analysis

sufficient to alter the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court hereby overrules Petitioner’s objections (ECF No. 22); the

Court adopts and incorporates the Magistrate Judge’s Report (ECF No. 18); and the Court

dismisses this matter without prejudice and without requiring Respondent to file a response

or answer.

                                                2
      AND IT IS SO ORDERED.

                                  /s/Bruce H. Hendricks
                                  The Honorable Bruce Howe Hendricks
                                  United States District Judge

July 22, 2019
Charleston, South Carolina




                              3
